Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 13, 2016

                                    No. 04-16-00641-CV

              IN THE ESTATE OF JACK C. GILBERT, JR., DECEASED,

                   From the County Court at Law, Kendall County, Texas
                               Trial Court No. 16-048-PR
                       Honorable Stephen B. Ables, Judge Presiding


                                        ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice


       Appellant’s emergency motion for a temporary injunction and a stay of the trial court
proceedings is DENIED.


It is so ORDERED on October 13, 2016.

                                            PER CURIAM




ATTESTED TO: ___________________________________
            Keith E. Hottle
            Clerk of Court